          Case 1:18-cv-00681-RJL Document 52 Filed 03/26/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


AARON RICH
                         Plaintiff,

     v.                                            Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                   Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA                               ORAL ARGUMENT REQUESTED

                         Defendants.

               PLAINTIFF’S MOTION FOR ANTI-SUIT INJUNCTION

                                       BOIES SCHILLER FLEXNER LLP
                                       JOSHUA RILEY (D.C. Bar No. 1026900)
                                       MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                       1401 New York Ave NW
                                       Washington, DC 20005
                                       Tel: (202) 237-2727
                                       Fax: (202) 237-6131
                                       jriley@bsfllp.com
                                       mgovernski@bsfllp.com

                                       WILLKIE FARR & GALLAGHER LLP
                                       MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                       1875 K Street
                                       Washington, DC 20006
                                       Tel: (202) 303-1000
                                       Fax: (202) 303-2000
                                       mgottlieb@willkie.com


                                       Attorneys for Plaintiff Aaron Rich
          Case 1:18-cv-00681-RJL Document 52 Filed 03/26/19 Page 2 of 3



       Plaintiff Aaron Rich respectfully requests that the Court enter an anti-suit injunction to

prevent Defendant Edward Butowsky from divesting this Court of its proper jurisdiction over

Mr. Rich’s claims by pursuing a separate lawsuit which names certain of Mr. Rich’s counsel as

defendants and Mr. Rich as a non-party co-conspirator during the pendency of this action.

Pursuant to Local Rule 7(m), Mr. Rich has met and conferred with the Defendants.             Mr.

Butowsky responded: “I oppose your motion. Why would you think I would agree? Please wise

up and start taking my actions seriously.” Mr. Couch on behalf of himself and America First

Media indicated that they were “indifferent” and did not “have a position one way or the other.”




Dated: March 26, 2019.

                                              /s/ Joshua P. Riley
                                              JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                              MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                              BOIES SCHILLER FLEXNER LLP
                                              1401 New York Ave NW
                                              Washington, DC 20005
                                              Tel: (202) 237-2727
                                              Fax: (202) 237-6131
                                              jriley@bsfllp.com
                                              mgovernski@bsfllp.com

                                              MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                              WILLKIE FARR & GALLAGHER LLP
                                              1875 K Street NW
                                              Washington, DC 20006
                                              Tel: (202) 303-1000
                                              Fax: (202) 303-2000
                                              mgottlieb@willkie.com

                                              Attorneys for Plaintiff Aaron Rich
             Case 1:18-cv-00681-RJL Document 52 Filed 03/26/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE


           I hereby certify that on March 26, 2019, a copy of the foregoing document was emailed

to Defendant Edward Butowsky at ebutowsky@gmail.com and Matthew Couch and America

First Media via Defendant Couch at mattcouch@af-mg.com. These Defendants consented in

writing to receive filings via email pending registration to receive electronic notification of

filings.



           Dated: March 26, 2019

                                                     /s/ Joshua P. Riley
                                                     JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                     BOIES SCHILLER FLEXNER LLP
                                                     1401 New York Ave NW
                                                     Washington, DC 20005
                                                     Tel: (202) 237-2727
                                                     Fax: (202) 237-6131
                                                     jriley@bsfllp.com
